Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 9 – 11 and 13 – 14 (renumbered 1 – 6) are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 06/21/2022 have been fully considered. The arguments and amendments submitted by the applicant for independent claims 1 and 14 have overcome prior arts of record. The cited prior arts have been found to be the closest prior arts and the independent claims 1 and 14 are therefore allowable.
The prior arts of record fail to teach a method and apparatus for transmitting and receiving a frame by a station (STA) in a wireless local area network (WLAN) by receiving a first frame comprising an aggregated-physical layer protocol data unit (A-PPDU) and a physical (PHY) header, wherein the PHY header comprises at least one of a hybrid automatic repeat request (HARQ) process identifier of the PPDU, information related to whether the PPDU is initially transmitted or is retransmitted, and incremental redundancy (IR) information related to the PPDU, as substantially described in the independent claims 1 and 14. The claims further describe that at least one PPDU for the STA in the A-PPDU is decoded based on the PHY header and a second frame comprising acknowledgment/negative-acknowledgment (ACK/NACK) information related to each of the at least one PPDU for the STA is transmitted based on a decoding result, wherein a cyclic redundancy check (CRC) is individually provided for each of the PPDUs comprised in the A-PPDU. The claims also state that the PHY header comprises at least one of a number of PPDUs comprised in the A-PPDU, an identifier of a receiving STA of each PPDU, and position or size information related to each PPDU. The amended limitation in addition to the original limitation are not taught or suggested by the prior arts of record. The claims are novel over the prior arts in terms of entirety of the claims. Claims 9 – 11 and 13 depend on claim 1. Therefore, dependent claims 9 – 11 and 13 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474